DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 9, 11, 12, 15-17, and 26 have been cancelled. Claims 1-8, 10, 13, 14, 18-25, 27, and 28 are currently pending in this application.
Allowable Subject Matter
Claims 1-8, 10, 13, 14, 18-25, 27, and 28 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a method (non-transitory computer-readable medium and system) for measuring depths of at least one object in a scene, the method comprising: with a light-field camera, capturing a light-field image of the scene; with a depth sensor, capturing depth sensor data of the scene; extracting light-field depth data from the captured light-field image; combining the extracted light-field depth data with the captured depth sensor data to generate a depth map indicative of distance between the light-field camera and each object in the scene by: calibrating the light-field camera, depth sensor, or both to generate a correspondence between the sensor depth data and the light-field image, wherein calibrating the light-field camera, depth sensor, or both comprises: with the depth sensor, capturing depth calibration data of a calibration scene containing a planar board positioned at one or more known orientations; capturing light-field calibration data of the calibration scene contemporaneously with capture of the depth calibration data; using the depth calibration data to ascertain locations of corners of the planar board in each of one or more known orientations; and establishing settings for the light-field camera in which the corners in the light-field calibration data are aligned with the corners in the depth calibration data; creating a 3D data cost function indicating a likelihood of a depth for at least a portion of the scene based on multi-view geometry; applying cross-based aggregation heuristics to improve the 3D data cost function; and applying at least one of local and global optimization to generate the depth map; and outputting the generated depth map.
Ihlenburg et al. (Hereafter, “Ihlenburg”) [US 2014/0168415 A1] discloses a vehicular vision system includes a camera disposed at a vehicle and having a field of view [See Ihlenburg, Abstract]. The camera is operable to capture image data [See Ihlenburg, Abstract]. The camera includes a pixelated array of photosensing elements [See Ihlenburg, Abstract]. A lens array may be disposed at the pixelated array of photosensing elements [See Ihlenburg, Abstract]. The lens array includes an array of lens elements for imaging light onto respective sub-arrays of photosensing elements of the pixelated array of photosensing elements [See Ihlenburg, Abstract]. An image processor is operable to process captured image data and, responsive at least in part to image processing of captured image data, the vehicular vision system is operable to determine distance to an object present in the field of view of the camera [See Ihlenburg, Abstract].
The light field cameras may be capable of providing or delivering a depth map of the scene in the field of view of the camera or cameras (providing depths and/or distances to objects present in the imaged scene), and this may be paired with delivering the scene's texture 
Ihlenburg fails to explicitly disclose calibrating the light-field camera, depth sensor, or both to generate a correspondence between the sensor depth data and the light-field image, wherein calibrating the light-field camera, depth sensor, or both comprises: with the depth sensor, capturing depth calibration data of a calibration scene containing a planar board positioned at one or more known orientations; capturing light-field calibration data of the calibration scene contemporaneously with capture of the depth calibration data; using the depth calibration data to ascertain locations of corners of the planar board in each of one or more known orientations; and establishing settings for the light-field camera in which the corners in the light-field calibration data are aligned with the corners in the depth calibration data; creating a 3D data cost function indicating a likelihood of a depth for at least a portion of the scene based on multi-view geometry; applying cross-based aggregation heuristics to improve the 3D data cost function; and applying at least one of local and global optimization to generate the depth map.


Step 22 of FIG. 1 includes the calculation of a computation cost for a plurality of pixels within the image mask. The similarity of image locations are measured by defining a matching cost. Normally, a matching cost is calculated at each pixel for all disparities under certain considerations [See Loghman, 0032]. In embodiments of this invention, a computational cost value for pixels is determined using a Census transform to map a local neighborhood surrounding each of the plurality of pixels to a bit stream [See Loghman, 0033]. The Census transform is calculated for both left and right images [See Loghman, 0033].  In embodiments of this invention, a simple Census window pattern is used for the smooth regions to reduce the computational complexity and a more complex pattern is used for the non-uniform regions which usually contain edges and object boundaries [See Loghman, 0033]. Adaptive Census window patterns according to one embodiment of this invention are shown in FIG. 3 (8 pixels) and FIG. 4 (20 pixels), where the selected positions are denoted by black pixels [See Loghman, 0033]. 
Since the cost is calculated for each pixel, each pixel's cost over a support region is aggregated in step 24 of FIG. 1 [See Loghman, 0036]. The main goal of cost aggregation is to reduce the matching ambiguities and noise present in the initial cost [See Loghman, 0036].  In embodiments of this invention, a modified cross-based cost aggregation is used based upon the effective assumption that neighboring pixels with similar colors and spatial characteristics usually belong to the same object and should have similar depth values [See Loghman, 0036].
After finding the final cost, the method includes, in step 26 of FIG. 1, matching pixels between the pair of stereo images and optimizing a value for the matching pixels to obtain an estimated depth map [See Loghman, 0039]. The best match for each pixel is obtained and the disparity between the matches is calculated. The optimum disparity is calculated by minimizing the energy function [See Loghman, 0039]. As shown in Equation (8), the energy function consists of three terms [See Loghman, 0039]. The first term is the matching cost from the previous step which is based on the Census transform [See Loghman, 0039]. The other two terms are smoothness energy terms [See Loghman, 0039]. In one embodiment of this invention, two penalty terms are added to the matching cost function to take into account slight and abrupt changes in the disparity of neighboring pixels. An 8-direction optimization path is used to reach the optimum value [See Loghman, 0039]. The pixels can be converted to depth values once the disparity for all the pixels is obtained [See Loghman, 0040]. The focus step 28 in FIG. 1 is the refinement of the estimated depth map and this is broken down into two major steps: (1) filling the holes in the estimated depth map, and (2) sharpening the edges and object boundaries [See Loghman, 0040]. As shown in FIG. 1, the resulting enhanced depth map is sent in step 30 for further processing in video-based pedestrian detection systems, and/or other three-dimensional video applications [See Loghman, 0046].
Loghman fails to explicitly disclose calibrating the light-field camera, depth sensor, or both to generate a correspondence between the sensor depth data and the light-field image, wherein calibrating the light-field camera, depth sensor, or both comprises: with the depth sensor, capturing depth calibration data of a calibration scene containing a planar board positioned at one or more known orientations; capturing light-field calibration data of the calibration scene contemporaneously with capture of the depth calibration data; using the depth calibration data to ascertain locations of corners of the planar board in each of one or more known orientations; and establishing settings for the light-field camera in which the corners in the light-field calibration data are aligned with the corners in the depth calibration data; creating a 3D data cost function indicating a likelihood of a depth for at least a portion of the scene based on multi-view geometry; applying cross-based aggregation heuristics to improve the 3D data cost function; and applying at least one of local and global optimization to generate the depth map.
Nguyen et al. (Hereafter, “Nguyen”) [US 2013/0010077 A1] discloses a three-dimensional image capturing apparatus generates depth information to be used for generating a three-dimensional image from an input image, and includes: a capturing unit obtaining the input image in capturing; an object designating unit designating an object in the input image; a resolution setting unit setting depth values, each representing a different depth position, so that in a direction parallel to a depth direction of the input image, depth resolution near the object is higher than depth resolution positioned apart from the object, the object being designated by the object designating unit; and a depth map generating unit generating two-dimensional depth information corresponding to the input image by determining, for each of regions in the input image, a depth value, from among the depth values set by the resolution setting unit, indicating a depth position corresponding to one of the regions [See Nguyen, Abstract].
For each of the two-dimensional regions in the input image, the depth information generating unit may: (a) calculate a cost function which corresponds to one of the depth values set by the resolution setting unit, and indicates appropriateness of the corresponding depth value; and (b) determine, as a depth value for a corresponding one of the two-dimensional regions, a depth value corresponding to a cost function whose corresponding depth value is most appropriate [See Nguyen, 0026]. Hence, the most appropriate depth position is determined based on a cost function obtained for each of the depth values [See Nguyen, 0027]. This feature contributes to determining the most appropriate depth value among candidates for depth values, achieving a better three-dimensional appearance [See Nguyen, 0027].
Nguyen fails to explicitly disclose calibrating the light-field camera, depth sensor, or both to generate a correspondence between the sensor depth data and the light-field image, wherein calibrating the light-field camera, depth sensor, or both comprises: with the depth sensor, capturing depth calibration data of a calibration scene containing a planar board positioned at one or more known orientations; capturing light-field calibration data of the calibration scene contemporaneously with capture of the depth calibration data; using the depth calibration data to ascertain locations of corners of the planar board in each of one or more known orientations; and establishing settings for the light-field camera in which the corners in the light-field calibration data are aligned with the corners in the depth calibration data.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482